EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly filing of Trimedyne, Inc., a Nevada corporation (the "Company"),on Form 10-Q for the period ending March 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Jeffrey S. Rudner, the Principal Financial Officer of the Company, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.ss 1350), that: The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 23, 2011 /s/Jeffrey S. Rudner Jeffrey S. Rudner Principal Financial Officer
